IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :            No. 607 EAL 2013
                              :
              Petitioner      :
                              :            Petition for Allowance of Appeal from the
                              :            Unpublished Memorandum and Order
          v.                  :            of the Superior Court at No. 3053 EDA
                              :            2011 filed October 24, 2013, dismissing
                              :            the Judgment of Sentence of the
JOSEPH FLICK,                 :            Philadelphia County Court of Common
                              :            Pleas at No. CP-51-CR-0015607-2010
              Respondent      :            filed October 11, 2011


                                       ORDER


PER CURIAM

      AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is GRANTED, the Superior Court’s order is VACATED, and the matter is REMANDED

to the Superior Court for reconsideration in light of Commonwealth v. Castro, ___ A.3d

___, 2014 WL 2722742 (Pa. filed Jun. 16, 2014). Petitioner’s Application to Remand to

Trial Court is DENIED.

      Jurisdiction relinquished.